Citation Nr: 0208321	
Decision Date: 07/24/02    Archive Date: 07/29/02

DOCKET NO.  99-01 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date prior to December 30, 
1997, for the assignment of a 50 percent disability rating 
for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from July 1970 to 
January 1972.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In 
October 2000, the Board remanded the veteran's claims for 
additional development, and this case has now returned for 
adjudication.  


FINDINGS OF FACT

1.  By a February 1994 rating decision, the RO granted 
service connection for PTSD and assigned an underlying 30 
percent rating effective from September 1, 1993 (with two 
brief periods of total rating assigned based on VA 
hospitalizations, in accordance with 38 C.F.R. § 4.29).  

2.  On March 17, 1997, the RO received the veteran's claim 
for an increased rating for PTSD.

3.  In October 1997, the veteran perfected his appeal 
concerning the rating assigned for his service-connected 
PTSD.  

4.  By a March 1998 rating decision, the RO increased the 
rating for PTSD to 50 percent, effective from December 30, 
1997, and to 100 percent, effective from August 19, 1998.  

5.  In a written memorandum signed by the veteran, dated and 
associated with the claims file in December 2000, the veteran 
indicated that he wanted to withdraw his appeal concerning an 
increased rating for PTSD. 

6.  The veteran's request to withdraw his appeal was received 
by the Board prior to the promulgation of a decision.  

7.  During VA outpatient treatment on October 29, 1996 
(within one year prior to the March 1997 claim for increased 
rating), the veteran reported increased psychiatric 
symptomatology, including pain, anxiety, nightmares, and 
erratic sleep. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement 
to an increased rating for PTSD have been met and the 
veteran's appeal is dismissed.  38 U.S.C.A. § 7105 (d)(5) 
(West 1991); 38 C.F.R. §§ 20.202, 20.204 (b),(c) (2001).

2.  An effective date of October 29, 1996, and no earlier, 
for a 50 percent rating for PTSD, is warranted.  38 U.S.C.A. 
§§ 1155, 5110, 7104 (c) (West 1991); 38 C.F.R. §§ 3.1, 3.102, 
3.400, 4.1, 4.2, 4.126 (2001); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (as in effect prior to November 6, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim concerning increased rating for PTSD

By a February 1994 rating decision, the RO granted service 
connection for PTSD and assigned an underlying 30 percent 
rating effective from September 1, 1993 (with two brief 
periods of total rating based on VA hospitalizations, in 
accordance with 38 C.F.R. § 4.29).  In October 1997, the 
veteran perfected his appeal concerning the rating assigned 
for his service-connected PTSD.  By a March 1998 rating 
decision, the RO increased the rating for PTSD to 50 percent, 
effective from December 30, 1997, and to 100 percent, 
effective from August 19, 1998. 

In a written memorandum associated with the claims file in 
March 1999, the veteran indicated that the only issue he 
wished to appeal was the effective date of his 50 percent 
PTSD disability rating (adjudicated below).  In a written 
statement signed by the veteran and associated with the 
claims file on December 6, 2000, the following words were 
included: "I was unaware that an issue was pending for an 
increased evaluation for my PTSD.  Please go ahead and 
withdraw this issue from my appeal."  Under these 
circumstances, the Board construes the veteran's signed 
statement as a request to withdraw his appeal.

Under applicable criteria, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  38 U.S.C.A. § 7105(d)(5) (West 
1991).  A substantive appeal may be withdrawn in writing at 
any time prior to the promulgation of a decision by the 
Board.  38 C.F.R. §§ 20.202, 20.204(b) (2001).  Withdrawal 
may be made by the appellant or by his representative, except 
that a representative may not withdraw a substantive appeal 
that was personally filed by the appellant without the 
express written consent of the appellant.  38 C.F.R. 
§ 20.204(c) (2001).  

In this case, prior to the promulgation of a decision by the 
Board, the veteran expressly withdrew his claim concerning an 
increased rating for PTSD.  As a result of the withdrawal, no 
allegations of error of fact or law concerning the underlying 
rating for PTSD remain before the Board for consideration.  
Consequently, the veteran's appeal is dismissed without 
prejudice.  The Board will now proceed with its adjudication 
of the veteran's claim concerning entitlement to an effective 
date prior to December 30, 1997, for the assignment of a 50 
percent disability rating for PTSD.

II.  Claim concerning effective date earlier 
than December 30, 1997 for a 50 percent rating for PTSD

As noted above, by a February 1994 rating decision, the RO 
granted service connection for PTSD and assigned an 
underlying 30 percent rating effective from September 1, 1993 
(with two brief periods of total rating based on VA 
hospitalizations, in accordance with 38 C.F.R. § 4.29).  

In a written statement associated with the claims file on 
March 17, 1997, the veteran indicated that he was seeking an 
increase in his compensation for PTSD, and asserted that he 
had been terminated from his last job due to his PTSD.  He 
also asserted that he had been granted benefits from the 
Social Security Administration (SSA) on account of his PTSD.  
He attached to his statement the copy of a March 1994 
decision of the SSA, which concluded that the veteran had 
been disabled since August 1992 due to PTSD, dysthymia, a 
personality disorder and a history of alcohol abuse.   

The veteran testified before a local hearing officer on 
December 30, 1997, concerning, in part, his claim for an 
increased rating.  By a March 1998 rating decision, the RO 
increased the rating for PTSD to 50 percent, effective from 
December 30, 1997 (the date of the local hearing).  However, 
the veteran has since argued that his 50 percent rating 
should have been effective from March 16, 1996.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991 & Supp. 2001) and 
38 C.F.R. § 3.400 (2001).  In general, unless specifically 
provided otherwise, the effective date of an award based on a 
claim for an increased evaluation ". . . shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a) (West 1991).  However, the law provides 
more specifically that the effective date of an award of 
increased compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. 
§ 3.400(o) (2001).  

The CAVC has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies.  See Harper v. Brown, 10 Vet App 125, 126 (1997).  
Thus, three possible dates may be assigned depending on the 
facts of the case:

(1)  if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2)  if an increase in disability precedes the claim by a 
year or less, the date that the increase is shown to have 
occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2));

(3)  if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet App at 126.  Thus, determining an appropriate 
effective date for an increased rating under the effective 
date regulations involves an analysis of the evidence to 
determine (1) when a claim for an increased rating was 
received and, if possible, (2) when the increase in 
disability actually occurred. 38 C.F.R. §§ 3.155, 3.400(o)(2) 
(2001).

As an initial matter, the Board concludes, in light of the 
assertions made in the written statement associated with the 
claims file on March 17, 1997, that this was the veteran's 
claim for a rating in excess of 30 percent for PTSD.  The 
next question is when the increase in PTSD actually occurred. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R., Part 4 (2001).  Separate diagnostic codes identify 
the various disabilities.  Each disability is viewed in 
relation to its history, with emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(2001).  Medical reports must be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2 (2001).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (a), 
(b) (2001).

Under the regulations pertaining to rating PTSD in effect 
prior to November 7, 1996, a 50 percent evaluation required 
that the ability to establish or maintain effective or 
favorable relationships with people be considerably impaired 
and that reliability, flexibility and efficiency levels be so 
reduced by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  A 70 percent evaluation 
required that the ability to establish and maintain effective 
or favorable relationships with people be severely impaired 
and that the psychoneurotic symptoms be of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent rating was 
assigned when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. Part 4, Diagnostic Code 9411 (1995). 

In a precedent opinion dated November 9, 1993, the General 
Counsel of VA (among other things) employed "rather large in 
extent or degree" as a description of the considerable 
impairment that would warrant an evaluation of 50 percent for 
PTSD.  VAOPGCPREC 9-93.  The Board is bound by precedent 
opinions issued by VA General Counsel.  38 U.S.C.A. § 7104(c) 
(West 1991).  Consequently, the rating regulations in effect 
prior to November 7, 1996, will be analyzed with this 
interpretation of "considerable" in mind.

The pertinent evidence reflects that the veteran sought VA 
outpatient treatment in April 1996, reporting that his affect 
and mood had improved.  During a VA outpatient visit on July 
16, 1996, he said he took his medications regularly as 
prescribed.  His wife had apparently died in a mobile home 
fire approximately 10 months before.  He had two boys under 
the age of 16.  His mother and sister came to help out as 
much as they could, but it was still rough.  He said he liked 
to sit on his porch, read, and go to church.  The veteran 
seemed to be doing reasonably well, considering his 
situation. 

Yet during an outpatient visit on October 29, 1996, the 
veteran reported having a lot of pain, anxiety, and 
nightmares.  He did not feel good most of the time and sleep 
was erratic.  He was still depressed, cried a lot, and lacked 
energy.  He denied having had any alcohol in over three 
years.  During a February 1997 outpatient visit, he reported 
having low frustration and an inability to delay 
gratification.  The veteran did not show any signs or 
symptoms of grieving over his wife's death, and in fact he 
had apparently remarried five months before this visit.  His 
mood and affect were within normal limits, and he appeared to 
be adjusting to married life.  The veteran continued to seek 
VA outpatient treatment in May 1997.  

This evidence reflects that clinically, the veteran's 
psychiatric condition appeared to be relatively stable, until 
October 29, 1996, when he reported increased pain, anxiety, 
crying, nightmares, and erratic sleep.  Such symptoms 
arguably reflect the considerable social and industrial 
impairment (i.e., rather large in extent or degree) which 
would merit a 50 percent rating under the applicable rating 
criteria detailed above.  The other two clinical records 
(dated in April 1996 and July 1996) revealed that the veteran 
had reported improved affect and mood, and he was doing 
reasonably well.  These records, then, do not reflect the 
increased symptomatology which would merit a 50 percent 
rating.  Thus, an effective date earlier than October 29, 
1996, is not warranted.  Resolving reasonable doubt in the 
veteran's favor, the Board finds that the effective date of 
the 50 percent rating for PTSD should be October 29, 1996.  
38 C.F.R. §§ 3.102, 3.400(o) (2001).

III. Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West Supp. 2001).  See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § § 
3.102, 3.156, 3.159, and 3.326) (regulations implementing the 
VCAA).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001); see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

The veteran's claim for an earlier effective date did not 
require a particular application form.  Thus, there is no 
issue as to provision of a form or instructions for applying 
for this benefit.  38 U.S.C.A. § 5102 (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)(2)).

VA must provide the veteran and his representative notice of 
required information and evidence not previously provided 
that is necessary to substantiate the claim for an earlier 
effective date.  38 U.S.C.A. § 5103(a) (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)).  The RO sent the veteran a 
statement of the case in September 1998, and a supplemental 
statement of the case in June 2001.  These documents together 
listed the evidence considered, the legal criteria for 
determining whether an earlier effective date could be 
granted, and the analysis of the facts as applied to those 
criteria, thereby informing the veteran of the information 
and evidence necessary to substantiate his claim.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. §  5103A(a) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the veteran 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. §  5103A(b) and (c) (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  In 
this case, the RO (in addition to asking the veteran for his 
assistance in a November 2000 letter) has obtained VA 
treatment records, who has not indicated that there are any 
outstanding medical records to be considered.  VA has 
undertaken reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim. 

The veteran asked for a Board hearing on a VA Form 9 dated in 
December 1998.  A Board hearing was scheduled for June 1, 
1999 in Washington, D.C.  The veteran canceled this hearing 
in a written statement dated in March 1999.   

There are no areas in which further development may be 
fruitful.  The requirements of the VCAA have been 
substantially met by the RO, and there would be no possible 
benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

Under these circumstances, adjudication of this appeal, 
without referral to the RO for initial consideration under 
VCAA, poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.

ORDER

The issue concerning entitlement to an increased rating for 
PTSD is dismissed.  

An effective date of October 29, 1996, and no earlier, for a 
50 percent rating for PTSD, is granted.



		
MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

